EXHIBIT 10.14

This Amendment was prepared

by and when recorded should

be mailed to:

Erika K. Del Duca, Esq.

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

 

 

--------------------------------------------------------------------------------

Space above this line for recorder’s use

AMENDMENT OF MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

KNOW ALL PERSONS BY THESE PRESENTS:

THIS AMENDMENT OF MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Amendment”) is made as of the 19th day of May, 2006 by
WINCUP HOLDINGS, INC., a Delaware corporation, having an office at c/o Radnor
Holdings Corporation, Radnor Financial Center, 150 Radnor Chester Road, Building
A, Suite 300, Radnor, Pennsylvania 19087 (the “Mortgagor”), and TENNENBAUM
CAPITAL PARTNERS, LLC, having an office at 2951 28th Street, Suite 1000, Santa
Monica, California 90405, in its capacity as collateral agent (together with its
successors and assigns in such capacity, the “Mortgagee”).

WITNESSETH

WHEREAS, reference is made to the Credit Agreement dated as of December 1, 2005
(the “Original Credit Agreement”) among Radnor Holdings Corporation, as borrower
(the “Company”), the Mortgagor, as one of several guarantors, the other
Guarantors, the Lenders and the Mortgagee, as agent and collateral agent;

WHEREAS, as security for the promises, terms, conditions, agreements and
obligations imposed on the Mortgagor under the Original Credit Agreement and the
Other Documents, the Mortgagor executed and delivered to the Mortgagee a
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated as of December 1, 2005 and recorded on December 21, 2005 in Book 11203,
Page 391 with the Office of the County Clerk in Middlesex County of the State of
New Jersey (the “Existing Mortgage”), which covers the real property described
in Exhibit A attached hereto; and

Metuchen, New Jersey



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms of that certain Amendment No. 1 dated as of
April 4, 2006 (as may be further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Amendment No. 1”) among the
Company, the Mortgagor, as one of several guarantors, the Guarantors, the
Lenders and the Mortgagee, the parties have agreed to amend the Original Credit
Agreement to authorize the issuance of additional loans in the amount of Twenty
Three Million Five Hundred Thousand Dollars ($23,500,000) (the “Tranche C
Loans”), increasing the aggregate principal amount of Indebtedness from Ninety
Five Million Dollars ($95,000,000) to One Hundred Eighteen Million Five Hundred
Thousand Dollars ($118,500,000); and

WHEREAS, the Mortgagor and the Mortgagee desire to amend, extend and modify the
Existing Mortgage, and the liens created thereby, as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Existing Mortgage
shall be hereby amended and modified as follows:

Section 1. Defined Terms. Each capitalized term used herein and not otherwise
defined herein shall have the meaning assigned thereto in the Existing Mortgage,
as amended by this Amendment, or if not defined therein, in the Original Credit
Agreement, as amended by Amendment No. 1. Each reference in the Existing
Mortgage to “this Mortgage” shall be deemed to be a reference to the Existing
Mortgage, as amended by this Amendment.

Section 2. Modification. The Existing Mortgage is hereby amended as follows:

(a) The first WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, the Lenders (as defined in the Credit Agreement (as defined below))
have extended, at the request of Radnor Holdings Corporation (the “Company”),
ninety two million six hundred thousand dollars ($92,600,000) aggregate
principal amount of Tranche A Loans (the “Tranche A Loans”), two million four
hundred thousand dollars ($2,400,000) aggregate principal amount of Tranche B
Loans (the “Tranche B Loans”) and twenty three million five hundred thousand
dollars ($23,500,000) aggregate principal amount of Tranche C Loans (the
“Tranche C Loans”) (the Tranche A Loans, Tranche B Loans and Tranche C Loans are
collectively referred herein as, the “Loans”); the total aggregate principal
amount of the Loans not exceeding one hundred eighteen million five hundred
thousand dollars ($118,500,000) and which Loans are evidenced by the Tranche A
Notes executed by the Company (the “Tranche A Notes”), the Tranche B Notes
executed by the Company (the “Tranche B Notes”) and the Tranche C Notes executed
by the Company (the “Tranche C Notes”) pursuant to the Credit Agreement, dated
December 1, 2005, between the Company, the Company’s subsidiaries that provide
guarantees under the

Metuchen, New Jersey

 

- 2 -



--------------------------------------------------------------------------------

Credit Agreement (the “Guarantors”), the Lenders and Tennenbaum Capital
Partners, LLC, as agent and collateral agent, as amended by Amendment No. 1,
dated as of April 4, 2006 (as amended, the “Credit Agreement”);”;

(b) The second WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, the Company, the Guarantors, and Mortgagee, as collateral agent, have
entered into that certain Tranche A Security Agreement dated as of December 1,
2005 pursuant to which the Company and the Guarantors have granted a security
interest in, and undertaken obligations with respect to, certain collateral and
other property described therein, as amended by that certain Amendment No. 1 To
Tranche A Security Agreement dated as of April 4, 2006 (as amended, the “Tranche
A Security Agreement”);”;

(c) The fourth WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, pursuant to the Credit Agreement, the Guarantors have unconditionally
guaranteed the repayment of the indebtedness evidenced and represented by the
Tranche A Notes and the Tranche C Notes (the “Indebtedness”), as well as the
payment, performance, observance and discharge by the Company of all
obligations, covenants, conditions and agreements made by the Company to, with,
in favor of and for the benefit of Mortgagee or any of the Tranche A Lenders and
the Tranche C Lenders (as those terms are defined in the Credit Agreement) under
the Credit Agreement and the Other Documents (as defined below);”;

(d) The fifth WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, Mortgagee, the Tranche A Lenders and the Tranche C Lenders, as a
condition precedent to the transactions contemplated by the Credit Agreement,
have required that Mortgagor execute and deliver this Mortgage in favor of
Mortgagee; and”;

(e) The first paragraph of the Granting Clauses is hereby amended and restated
in full by deleting it in its entirety and replacing it with the following:

“NOW, THEREFORE, to secure to Mortgagee (i) the payment or performance and
discharge of all sums due under this Mortgage; (ii) the payment or performance
and discharge of all terms, conditions and covenants, including the Secured
Obligations, set forth in the Credit Agreement and the Other Documents, other
than the payment of principal, prepayment premium, if any,

Metuchen, New Jersey

 

- 3 -



--------------------------------------------------------------------------------

and interest on, the Tranche B Loans and the performance of the Guarantors with
respect thereto; and (iii) the payment or performance and discharge of all other
obligations or indebtedness of Mortgagor, the Company, or the other Guarantors
to [Mortgagee,] Tranche A Lenders or Tranche C Lenders of whatever kind or
character and whenever borrowed or incurred under the Credit Agreement or the
Other Documents, including without limitation, principal, prepayment premium, if
any, and interest (as the same may vary in accordance with the terms of the
Credit Agreement) on the Tranche A Loans and the Tranche C Loans (but excluding
the payment of principal, prepayment premium, if any, and interest on, the
Tranche B Loans), fees, late charges and expenses, including attorneys’ fees
(subsections (i), (ii) and (iii) collectively, the “Liabilities”), Mortgagor has
warranted, mortgaged, granted, conveyed, assigned, remised and released and by
these presents DOES HEREBY WARRANT, MORTGAGE, GRANT, CONVEY, ASSIGN, REMISE AND
RELEASE TO MORTGAGEE, ITS SUCCESSORS AND ASSIGNS FOREVER, AND HEREBY GRANTS A
CONTINUING SECURITY INTEREST TO MORTGAGEE IN all of Mortgagor’s right, title and
interest now owned or hereafter acquired in and to each of the following
(collectively, the “Property”):”;

(f) The references in the fourth grammatical paragraph on page 4 of the Existing
Mortgage (i.e., the paragraph beginning with the words “The present principal
amount of the Liabilities”) to “$92,600,000” are hereby deleted and
“$116,100,000” is substituted therefor;

(g) Section 1 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“FUTURE ADVANCES; PROTECTION OF PROPERTY. The parties intend that this Mortgage
shall secure any additional loans as well as any and all present or future
advances and re-advances under the Credit Agreement or any other Liabilities
made by Mortgagee, any Tranche A Lender or any Tranche C Lender to or for the
benefit of Mortgagor, the Company, the other Guarantors or the Property,
including, without limitation: (a) principal, interest, late charges, fees and
other amounts due under the Credit Agreement, the Other Documents or this
Mortgage; (b) all advances by Mortgagee to Mortgagor or any other person to pay
costs of erection, construction, alteration, repair, restoration, maintenance
and completion of any Improvements; (c) all advances made or costs incurred by
Mortgagee for the payment of real estate taxes, assessments or other
governmental charges, maintenance charges, insurance premiums, appraisal
charges, environmental inspection, audit, testing or compliance costs, and costs
incurred by Mortgagee for the enforcement and protection of the Property or the
lien of this Mortgage; and (d) all legal fees, costs and other expenses incurred
by Mortgagee by reason of any default or otherwise in

Metuchen, New Jersey

 

- 4 -



--------------------------------------------------------------------------------

connection with the Liabilities. Mortgagor agrees that if, at any time during
the term of this Mortgage or following a foreclosure hereof (whether before or
after the entry of a judgment of foreclosure), Mortgagor fails to perform or
observe any covenant or obligation under this Mortgage including, without
limitation, payment of any of the foregoing, Mortgagee may (but shall not be
obligated to) take such steps as are reasonably necessary to remedy any such
nonperformance or nonobservance and provide payment thereof. All amounts
advanced by Mortgagee shall be added to the amount secured by this Mortgage
(and, if advanced after the entry of a judgment of foreclosure, by such judgment
of foreclosure), and shall be due and payable on demand, together with interest
at the rate borne by the Tranche A Loans or the Tranche C Loans, as applicable,
such interest to be calculated from the date of such advance to the date of
repayment thereof.”;

(h) Section 8.3 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Foreclosure. Mortgagee may institute any one or more actions of mortgage
foreclosure against all or any part of the Property, or take such other action
at law, equity or by contract for the enforcement of this Mortgage and
realization on the security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid balance of the Liabilities. The unpaid balance of any judgment shall bear
interest at the greater of (a) the statutory rate provided for judgments, or
(b) the rate borne by the Tranche A Loans or the Tranche C Loans, as applicable.
Without limiting the foregoing, Mortgagee may foreclose this Mortgage and
exercise its rights as a secured party for all or any portion of the Liabilities
which are then due and payable, subject to the continuing lien of this Mortgage
for the balance not then due and payable. In case of any sale of the Property by
judicial proceedings, the Property may be sold in one parcel or in such parcels,
manner or order as Mortgagee in its sole discretion may elect. Mortgagor, for
itself and anyone claiming by, through or under it, hereby agrees that Mortgagee
shall in no manner, in law or in equity, be limited, except as herein provided,
in the exercise of its rights in the Property or in any other security hereunder
or otherwise appertaining to the Liabilities or any other obligation secured by
this Mortgage, whether by any statute, rule or precedent which may otherwise
require said security to be marshalled in any manner and Mortgagor, for itself
and others as aforesaid, hereby expressly waives and releases any right to or
benefit thereof. The failure to make any tenant a defendant to a foreclosure
proceeding shall not be asserted by Mortgagor as a defense in any proceeding
instituted by Mortgagee to collect the Liabilities or any deficiency remaining
unpaid after the foreclosure sale of the Property.”;

Metuchen, New Jersey

 

- 5 -



--------------------------------------------------------------------------------

it being the intent of this Amendment that the obligations of the Mortgagor
under the Credit Agreement shall be entitled to the benefits and collateral
security under the Existing Mortgage as fully as if such obligations had been
incurred under the Original Credit Agreement as originally in effect.

Section 3. Confirmation and Restatement. The Mortgagor, in order to continue to
secure the payment of the Liabilities, hereby confirms and restates (a) the
grant of a mortgage pursuant to the Existing Mortgage to the Mortgagee with
respect to the Property and (b) the grant pursuant to the Existing Mortgage of a
security interest in the Service Equipment. Nothing contained in this Amendment
shall be construed as (a) a novation of the Liabilities or (b) a release or
waiver of all or any portion of the grant of a mortgage to the Mortgagee with
respect to the Property or the grant to the Mortgagee of a security interest in
the Service Equipment pursuant to the Existing Mortgage.

Section 4. Representations and Warranties. The Mortgagor hereby represents and
warrants that the representations and warranties made by it in the Existing
Mortgage are true and complete in all material respects on and as of the date
hereof as if made on and as of the date hereof.

Section 5. Covenants. The Mortgagor hereby covenants and agrees to perform each
and every duty and obligation of the Mortgagor contained in the Existing
Mortgage as amended by this Amendment.

Section 6. Effectiveness. This Amendment shall be effective as of the day and
year first written above upon its execution and delivery by the Mortgagor.
Except as herein provided, the Existing Mortgage shall remain unchanged and in
full force and effect.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one instrument.

[Signature Page Follows]

Metuchen, New Jersey

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the Mortgagor as of
the day and year first above written.

 

MORTGAGOR: WINCUP HOLDINGS, INC., a Delaware corporation By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   President

AGREED TO AND ACCEPTED:

TENNENBAUM CAPITAL PARTNERS, LLC, as collateral agent for the Lenders

 

By:  

/s/ José Feliciano

Name:   José Feliciano Title:   Partner

Metuchen, New Jersey

 

- 7 -



--------------------------------------------------------------------------------

[Mortgagor]

 

COMMONWEALTH OF PENNSYLVANIA   )     )   SS. COUNTY OF PHILADELPHIA   )  

I CERTIFY that Michael T. Kennedy, the President of WINCUP HOLDINGS, INC., a
Delaware corporation, personally appeared before me, who I am satisfied to be
the person who signed the foregoing instrument, and acknowledged that he/she was
authorized to execute the same as the act of said corporation.

GIVEN under my hand and official seal this 16th day of May, 2006.

 

 

/s/ Susan E. Dear

  Notary Public Commission expires January 8, 2009.   Notarial Seal   Susan E.
Dear, Notary Public   Bethel Twp., Delaware County   My Commission Expires
January 8, 2009

Metuchen, New Jersey



--------------------------------------------------------------------------------

[Mortgagee]

 

STATE OF CALIFORNIA   )     )   SS. COUNTY OF LOS ANGELES   )  

I CERTIFY that José Feliciano, the Partner of Tennenbaum Capital Partners, LLC,
a limited liability company, as collateral agent, personally appeared before me,
who is known to me or satisfactorily proven to be the person who signed the
foregoing instrument and acknowledged that he/she was authorized to execute the
same on behalf of said limited liability company in such capacity.

GIVEN under my hand and official seal this 18th day of May, 2006.

 

 

/s/ Leng Ky Vuong

  Notary Public Commission expires June 29, 2007.   Leng Ky Vuong   Comm. #
1427303   Notary Public – California   Los Angeles County   Comm. Exp. June 29,
2007

Metuchen, New Jersey



--------------------------------------------------------------------------------

Exhibit A

Legal Description

That certain real property located at 190 Liberty Street, in the Borough of
Metuchen, County of Middlesex, State of New Jersey 08840, more particularly
described as

BEGINNING at a point marked by an iron pin found in the westerly line of lands
N/F Consolidated Rail Corporation, said point being distant South 33 degrees 46
minutes 00 seconds East, 397.08 feet from the point of the intersection of said
westerly line of land N/F Consolidated Rail Corporation with the southerly right
of way line of Forrest Street, variable width, and from said beginning point
running, thence:

 

  (1) Along the said westerly line of land N/F Consolidated Rail Corporation
South 33 degrees 46 minutes 00 seconds East, 1682.30 feet to a point corner to
lands N/F Gulton, Inc.; thence

 

  (2) Along a northerly line of said lands, North 84 degrees 00 minutes 00
seconds West, 355.55 feet to a point; thence

 

  (3) Along easterly line of said lands of Gulton, Inc. North 34 degrees 13
minutes 00 seconds West 887.00 feet to a point; thence

 

  (4) Still along an easterly line of said lands of Gulton, Inc., and continuing
along the easterly line of lands N/F Bren Realty, Inc. and lands N/F Handi-Kup,
passing over a monument found at the common corner of lands N/F Gulton, Inc. and
land N/F Bren Realty, Inc., North 07 degrees 30 minutes 00 seconds West 633.30
feet to the point and place of beginning.

Being known and designated as Lot 8 in Block 37 on a map entitled “Revised Map
of Metuchen Industrial Park,” said map having been filed in the Office of the
County Clerk of Middlesex County on December 4, 1967 and designated as Map
No. 3140 File No. 955.

Together with rights of ingress and egress over a 50 foot wide right of way
traversing Lot 9, Block 37 as depicted on the aforementioned “Revised Map of
Metuchen Industrial Park” to the public thoroughfare known as Forrest Street,
which 50 foot right of way is also described as follows:

Beginning at a point by a pin found in the southerly right of way line of
Forrest Street, variable width, said point being distant North 87 degrees 52
minutes 00 seconds West, 76.91 feet as measured along said right of way line
from the intersection of the said southerly right of way line of Forrest Street
with the westerly line of lands N/F Consolidated Rail Corporation and from said
beginning point running, thence

 

  (1) Along lands N/F Handi-Kup, Tax Lot 9 in Block 37 the following three
(3) courses: Along a curve bearing to the right in a southerly direction having
a radius of 1146.28 feet, an arc length of 186.98 feet to a point; thence

 

  (2) South 88 degrees 20 minutes 00 seconds East, 70.00 feet to a point in the
westerly line of lands N/F Consolidated Rail Corporation; thence

 

  (3) Along said lands South 33 degrees 46 minutes 00 seconds East, 214.90 feet
to a point corner to lands described above; thence

Metuchen, New Jersey



--------------------------------------------------------------------------------

  (4) Along the westerly line of said lands, South 7 degrees 30 minutes 00
seconds East, 112.98 feet to a point; thence

 

  (5) Through the aforementioned land N/F Handi-Kup the following three
(3) courses: North 33 degrees, 46 minutes, 00 seconds West, 290.42 feet to a
point; thence

 

  (6) North 88 degrees, 20 minutes 00 seconds West 72.11 feet to a point; thence

 

  (7) Along a curve bearing to the left in a northerly direction, having a
radius of 1096.28 feet, an arc length of 252.35 feet, to a point in the
aforementioned southerly right of way line of Forrest Street; thence

 

  (8) Along the said right of way line South 87 degrees 52 minutes 00 seconds
East, 68.80 feet to the point and place of beginning.

Metuchen, New Jersey